                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

           v.                                              CASE NO.: 4:18-cr-260

 CYNTHIA MIRACLE,

                Defendant.


                                           ORDER

       This matter is before the Court on Defendant’s Motion for Presentence Release.

(Doc. 360.) The Government has filed no response to Defendant’s Motion and, therefore, does

not oppose Defendant’s Motion. See Local Rule 7.5. Contingent on Defendant’s satisfaction of

the conditions set forth in the Court’s Order Setting Conditions of Release, filed

contemporaneously with this Order, the Court GRANTS Defendant’s Motion for Presentence

Release.

       Therefore, after careful consideration and pursuant to 18 U.S.C. § 3143, the Court finds by

clear and convincing evidence that Defendant is not likely to flee or pose a danger to the safety of

any other person or the community if released pending sentencing. The Defendant must comply

with the conditions in the Order Setting Conditions of Release. The Court forewarns Defendant

that her failure to comply can have significant negative consequences on the outcome of her case.

       SO ORDERED, this 11th day of February, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
